Citation Nr: 1604086	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis prior to June 15, 2013, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for allergic rhinitis, and assigned an initial noncompensable disability rating, effective from November 22, 2002.  The Veteran appealed the evaluation assigned.  A July 2013 rating decision increased the rating to 10 percent effective June 15, 2013.

The Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  The Veteran submitted additional evidence and waived her right to have the RO initially consider it.  In October 2015 the Veteran's representative waived the right to have additional evidence that was submitted after the Agency of Original Jurisdiction's (AOJ)     last review.  38 C.F.R. §§ 20.800, 20.1304 (2015).  

During her January 2013 hearing, the Veteran mentioned asthma.  If the Veteran wishes to file a claim for service connection for asthma, she should do so with the RO. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  The Board has considered evidence contained in both the paper and electronic files in rendering this decision.


FINDINGS OF FACT

1.  Prior to June 15, 2013, the Veteran's allergic rhinitis was not productive of total obstruction of the nasal passage on either side or greater than 50 percent obstruction of both nasal passages, and nasal polyps were not shown.

2.  Since June 15, 2013, nasal polyps associated with the Veteran's allergic rhinitis have not been shown.


CONCLUSIONS OF LAW

1.  Prior to June 15, 2013, the criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

2.  Since June 15, 2013, the criteria for an evaluation in excess of 10 percent         for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher initial rating for allergic rhinitis stems from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to her treatment history and symptomatology.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the April 2013 remand have been undertaken.  A VA examination was conducted in June 2013, and updated VA treatment records were obtained.  Additionally, by letter dated May 2013 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated her for her rhinitis.  The Veteran responded, provided some treatment records, and other treatment records have been obtained and associated with the file in the intervening time.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the December 2007 rating decision on appeal, the AOJ granted service connection for allergic rhinitis and assigned a non-compensable rating effective November 22, 2002.  Thereafter, by rating decision issued in July 2013, a 10 percent rating was assigned effective June 15, 2013.  38 C.F.R. § 4.97, Diagnostic Code 6522 (allergic rhinitis).

Pursuant to Diagnostic Code 6522, a 10 percent rating is assigned based on evidence of allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  The next higher rating of 30 percent requires evidence of nasal polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

Prior to June 15, 2013

Prior to June 15, 2013, the Veteran reported symptoms including drainage, congestion, sinusitis, swelling and tenderness of the nose, sneezing, facial    pressure, and itching.  Findings during VA and private treatment generally noted  the Veteran's subjective symptoms and noted postnasal drainage with no polyps.    In this regard, the Veteran was noted to have mild congestion in November 2002,    a normal nose and sinus in April 2003, a negative nose examination in November 2005, a normal nose in December 2005, flares of symptoms that are usually cleared with medication in a few days in February and June 2007, a nose free of erythema or discharge with symptoms doing "very well" in October 2007, an unremarkable nasal sinus during a computed tomography (CT) scan in February 2008, and a normal nose in January and September 2011.

The Veteran testified at the January 2013 hearing regarding her use of medication, the symptoms of her condition, and noted that anything can cause her to experience a flare of her symptoms.  

A VA examination was conducted in December 2006.  The Veteran noted a history of allergic rhinitis and episodes of sinusitis.  She was noted to have significant allergic reaction to grasses, weeds, and trees.  It was noted that approximately six "times per year her problems progress to episodes of sinusitis that require antibiotic treatment."  Regarding her symptoms, the Veteran subjectively reported nasal obstruction, decreased smell, clear watery rhinorrhea, with facial pressure and postnasal drainage during flares.  She noted that at the time of the examination     she was taking Zyrtec and Nasonex.  On examination, the mucosa of the Veteran's bilateral inferior turbinates was consistent with allergic rhinitis, however there was no evidence of polyps, purulence in either nasal cavity, or postnasal drip.  The diagnosis was moderate to severe allergic rhinitis that was fairly well controlled.

The record contains no evidence of nasal polyps during VA treatment, private treatment, or on VA examination.  There is also no objective evidence of nasal obstruction of greater than 50 percent of both nasal passages, or complete obstruction of one of the nasal passages prior to June 15, 2013.  Even without the ameliorative effects of medication, the Board finds that there is no indication that the Veteran would present with symptoms that warrant a compensable rating prior to June 15, 2013.  Accordingly, the preponderance of the evidence is against a compensable rating for the Veteran's allergic rhinitis prior to June 15, 2013.

Since June 15, 2013

Since June 15, 2013, the Veteran has reported symptoms commensurate with those noted above including:  nasal congestion, postnasal drainage, facial pressure, pain, sneezing, and sinusitis.

A VA examination was conducted on June 15, 2013.  At that time, the Veteran reported daily postnasal drip and noted a recent nasal tip infection that was treated with antibiotics.  On examination, the Veteran was noted to have rhinitis that caused greater than 50 percent obstruction of the nasal passage on both sides.  Neither complete obstruction nor nasal polyps were noted.  Para nasal sinus x-rays were normal.  

In August 2013, the Veteran underwent a coblation inferior turbinate reduction    and a nasal endoscopy.  Polyps were not observed prior to that procedure, after that procedure, or noted in any medical record during the entire period on appeal.  There is no indication that absent medication, the Veteran's rhinitis would manifest with nasal polyps and there is no indication that she is even taking medicine to prevent the growth of such polyps.

As the record contains no evidence of nasal polyps at any time since June 15, 2013, including during VA and private treatment and on VA examination, the preponderance of the evidence is against a rating in excess of 10 percent for 
the Veteran's allergic rhinitis since June 15, 2013.  

Other Considerations

At the outset, the Board notes that it has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for her symptomatology.  See Schafrath, 1 Vet App. at 595.  In this regard, allergic rhinitis    is specifically contemplated by the Rating Schedule; therefore, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

The Board has also considered whether the Veteran's rhinitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and    the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  To the extent she reports symptoms not contemplated    by the rating criteria, there is no indication that her allergic rhinitis has resulted in marked interference with employment or frequent hospitalization.  In this regard, the 2013 VA examiner noted that the allergic rhinitis does not impact her employment. Consequently, referral for extraschedular consideration   is not warranted.

As a final matter, the Board notes that at various times during the appeal the Veteran reported being employed at a VA Medical Center.  Based on the evidence of record, a claim for unemployability is not raised by the record, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to an initial compensable rating for allergic rhinitis prior to June 15, 2013, is denied.

Entitlement to a disability rating in excess of 10 percent for allergic rhinitis since June 15, 2013, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


